Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2, 12-26, and 30-35 have been canceled. Claims 1, 3-11, and 27-29 presented and are allowed herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in an interview with the Applicant’s
Attorney Stan, Lewis 02/03/2022.

The claims have been amended as follows:
	1.	(Previously presented)  A method in a Software Defined Network, SDN, the SDN comprising a plurality of resources including Network Elements, NEs, and network links connecting the NEs, the method comprising:
receiving a user generated request to provision an SDN Datapath in the SDN, the request comprising performance metrics for the SDN Datapath and a geographic constraint to be applied to resources used in provisioning the SDN Datapath; 
assembling a candidate set of resources to provision the SDN Datapath; and
initiating provision of the SDN Datapath in accordance with the received performance metrics using resources selected from the candidate set;

	obtaining a geographic location attribute of resources in the SDN; 
	populating the candidate set with those resources having a geographic location attribute satisfying the received geographic constraint; and
wherein at least one of the NEs of the SDN network is implemented via a Virtualised Network Function, VNF, and wherein the geographic location attribute of the NE implemented via a VNF comprises an indication of the physical location of hardware provisioning the VNF.
	
2. (Cancelled)  

3.	(Original)  A method as claimed in claim 1, wherein the geographic location attribute of resources in the SDN is obtained from an SDN controller of the SDN network.

4.	(Previously presented)  A method as claimed in claim 1, wherein the request further comprises a level of confidentiality to be applied to the SDN Datapath, and wherein assembling a candidate set of resources to provision the SDN Datapath further comprises:
obtaining a level of confidentiality attribute of resources in the SDN; and 
populating the candidate set with those resources having a geographic location attribute satisfying the received geographic constraint and a level of confidentiality attribute in accordance with the level of confidentiality to be applied to the SDN Datapath. 
5.	(Original)  A method as claimed in claim 4, wherein the level of confidentiality attribute of resources in the SDN is obtained from an SDN controller of the SDN network.

6.	(Previously presented)  A method as claimed in claim 4, further comprising:


7.	(Previously presented)  A method as claimed in claim 4, wherein users of the SDN are associated with at least one level of confidentiality, the method further comprising, on receipt of the user generated request to provision an SDN Datapath in the SDN:
comparing the level of confidentiality to be applied to the SDN Datapath with each level of confidentiality associated with the user generating the request; and
if the level of confidentiality to be applied to the SDN Datapath corresponds to at least one of the levels of confidentiality associated with the user generating the request, proceeding to assemble a candidate set of resources to provision the SDN Datapath.   
8.	(Previously presented)  A method as claimed in claim 4, wherein initiating provision of the SDN Datapath in accordance with the received performance metrics using resources selected from the candidate set comprises updating routing table entries for the resources, and wherein the method further comprises:
applying the level of confidentiality to be applied to the SDN Datapath to the updated routing table entries.

9.	(Original)  A method as claimed in claim 8, wherein users of the SDN are associated with at least one level of confidentiality, and wherein applying the level of confidentiality to be applied to the SDN Datapath to the updated routing table entries comprises allowing access to the updated routing table entries to only those users having an associated level of confidentiality that corresponds to the level of confidentiality to be applied to the SDN Datapath. 


11.	(Previously presented)  A method as claimed in claim 1, further comprising:
establishing a modification requirement for the requested SDN Datapath; and
modifying the SDN Datapath by:
if the modification requirement does not change the geographic constraint applied to the SDN Datapath, initiating provision of the SDN Datapath in accordance with the modification requirement using resources selected from the candidate set; and
if the modification requirement changes the geographic constraint applied to the SDN Datapath, assembling a new candidate set of resources to provision the SDN Datapath in accordance with the changed geographic constraint; and initiating provision of the SDN Datapath in accordance with the modification requirement using resources selected from the new candidate set.

12.	(Cancelled)

 13-24.	(Cancelled)  

25.	(Cancelled)  

26.	(Cancelled) 

27.	(Previously presented)  Apparatus for a Software Defined Network, SDN, the SDN comprising a plurality of resources including Network Elements, NEs, and network links connecting the NEs, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operative to:
	receive a user generated request to provision an SDN Datapath in the SDN, the request comprising performance metrics for the SDN Datapath and a geographic constraint to be applied to resources used in provisioning the SDN Datapath; 
assemble a candidate set of resources to provision the SDN Datapath; and
initiate provision of the SDN Datapath in accordance with the received performance metrics using resources selected from the candidate set;
wherein assembling a candidate set of resources to provision the SDN Datapath comprises:
	obtaining a geographic location attribute of resources in the SDN; 
	populating the candidate set with those resources having a geographic location attribute satisfying the received geographic constraint; and
wherein at least one of the NEs of the SDN network is implemented via a Virtualised Network Function, VNF, and wherein the geographic location attribute of the NE implemented via a VNF comprises an indication of the physical location of hardware provisioning the VNF.

28.	(Original)  Apparatus as claimed in claim 27, wherein the request further comprises a level of confidentiality to be applied to the SDN Datapath, and wherein the apparatus is further operative to assemble a candidate set of resources to provision the SDN Datapath by:
obtaining a level of confidentiality attribute of resources in the SDN; and 


29.	(Previously presented)  Apparatus as claimed in claim 28, wherein users of the SDN are associated with at least one level of confidentiality, and wherein the apparatus is further operative to, on receipt of the user generated request to provision an SDN Datapath in the SDN:
compare the level of confidentiality to be applied to the SDN Datapath with each level of confidentiality associated with the user generating the request; and
if the level of confidentiality to be applied to the SDN Datapath corresponds to at least one of the levels of confidentiality associated with the user generating the request, proceed to assemble a candidate set of resources to provision the SDN Datapath.  

30.	(Cancelled)  

31-33.	(Cancelled)  

34.	(Cancelled)

35.	(Cancelled).
Allowable Subject Matter
When interpreting the current independent claims, in light of the Specification filed on 03/16/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method which involves receiving a user generated request to provision an SDN datapath in the SDN. A candidate set of resources is assembled to provision the SDN datapath. The provision of the SDN datapath is initiated in accordance with the received performance metrics using resources selected from the candidate set. A geographic location attribute of resources in the SDN is obtained. The candidate set is populated with resources having a geographic location attribute satisfying the received geographic constraint. The advantage of this method is that the SDN affords a high degree of flexibility as well as the possibility to change paths on the fly and to create network slices dynamically. The method ensure that such functionality is enhanced with the ability to secure data that is transferred on a particular SDN Datapath by controlling both the physical location of the Datapath and access to and/or visibility of resources used to provision the Datapath and thus, the prior art of record does not disclose or fairly suggests the limitation of independent claim 1 “a method in a Software Defined Network, SDN, the SDN comprising a plurality of resources including Network Elements, NEs, and network links connecting the NEs, the method comprising: “assembling a candidate set of resources to provision the SDN Datapath; and initiating provision of the SDN Datapath in accordance with the received performance metrics using resources selected from the candidate set”; “wherein assembling a candidate set of resources to provision the SDN Datapath comprises: obtaining a geographic location attribute of resources in the SDN”; “populating the candidate set with those resources having a geographic location attribute satisfying the received geographic constraint”; and “wherein at least one of the NEs of the SDN network is implemented via a Virtualised Network Function, VNF, and wherein the geographic location attribute of the NE implemented via a VNF comprises an indication of the physical location of hardware provisioning the VNF.” The same 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R LAZARO/Primary Examiner, Art Unit 2455